t c summary opinion united_states tax_court johnny ayres petitioner v commissioner of internal revenue respondent docket no 12569-05s filed date johnny ayres pro_se susan s canavello for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue the facts are not in dispute and the issue is a question of law therefore with respect to the burden_of_proof the court need not address the applicability of sec_7491 116_tc_438 respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the sole issue for decision is whether payments of dollar_figure by petitioner to his former wife during constituted alimony deductible under sec_215 that issue is resolved by whether the dollar_figure payments satisfy the definition of alimony_or_separate_maintenance_payment under sec_71 some of the facts were stipulated those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner was a legal resident of houma louisiana petitioner was married to loredana timmoneri and they were divorced on date by a louisiana state court there were no children born of the marriage in the petition for divorce petitioner prayed that the community_property regime between him and his wife be terminated and the property be divided between them according to law no allegation was made in the petition for divorce as to alimony or spousal support and the judgment of divorce that was rendered on date does not contain a provision requiring payment of alimony by petitioner to his former spouse by an act of partition of community regime effective on date petitioner and his spouse agreed to a partition or division of their community_property the document explicitly states in consideration of the transfer to him as hereinafter set forth johnny does hereby promise to deliver unto loredana a payment of dollar_figure per month for six months starting in date and ending in march the document further identified a car and clothing that were transferred to petitioner’s former wife and described other properties that went to petitioner the document also states and in further consideration whereof loredana does hereby waive any rights that she may have to interim periodic support or final periodic support the parties agree that pursuant to the agreement petitioner made total payments of dollar_figure to his former spouse during the year at issue there is no language in the agreement that would have relieved petitioner of the obligation of making the payments to his former spouse in the event of her prior death there were no other court orders or agreements between petitioner and his former spouse on his federal income 2the dollar_figure claimed as alimony consists of payments of dollar_figure each during the year totaling dollar_figure in addition prior to when petitioner and his spouse separated petitioner issued a check payable to his wife in the amount of dollar_figure that check was held by petitioner’s sister-in-law with the understanding that if petitioner and his spouse did not reconcile within months the check would be delivered to petitioner’s spouse petitioner and his spouse did not reconcile and the 6-month period elapsed during the sister-in-law delivered the dollar_figure check to petitioner’s spouse who then cashed the check during the year at issue thus the dollar_figure total monthly payments during and the dollar_figure check that was cashed during account for the dollar_figure claimed by petitioner as alimony there was no documentation with respect to the dollar_figure check however respondent’s position at trial was that it did not constitute alimony the court agrees with that position tax_return for petitioner claimed a deduction of dollar_figure for alimony in the notice_of_deficiency respondent disallowed the claimed dollar_figure in alimony petitioner testified at trial that his former spouse wanted spousal support and she wasn’t really entitled to any kind of property we had only been married for about a year and the only purchase we made during that time was a car and i gave her the car but she wanted some support this testimony however is not corroborated by the act of partition referred to above or by an order of the court sec_71 provides generally that alimony payments are included in the gross_income of the payee spouse and sec_215 provides generally that alimony payments are deductible by the payor spouse sec_215 provides in pertinent part that the term alimony means any alimony as defined in sec_71 which is includable in the gross_income of the recipient under sec_71 sec_71 defines alimony as follows sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includable in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse petitioner’s deduction for alimony is allowable only if all four criteria of sec_71 are met jaffe v commissioner tcmemo_1999_196 thus for our purposes here if the divorce decree or the act of partition provides that the payment by one spouse to the other spouse is not includable in the gross_income of the receiving spouse and is not allowable as a deduction to the payer spouse the payments do not constitute deductible_alimony sec_71 neither of these documents contained such a provision petitioner’s argument that his former wife wanted spousal support and his payments to her were a fulfillment of that desire does not change the character of the payments to constitute the payments as alimony in 125_f3d_551 7th cir affg tcmemo_1995_554 the court_of_appeals for the seventh circuit stated for a legal instrument to make known directly that a spouse’s payments are not to be treated as income we believe that the instrument must contain a clear explicit and express direction to that effect if petitioner’s contention is correct it clearly was not contained in the act of partition agreement with his former spouse the court therefore sustains respondent reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
